 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 197 
In the House of Representatives, U. S.,

April 14, 2010
 
RESOLUTION 
To commend the American Sail Training Association for its advancement of character building under sail and for its advancement of international goodwill. 
 
 
Whereas the American Sail Training Association (ASTA) is an educational nonprofit corporation whose declared mission is to encourage character building through sail training, promote sail training to the North American public and support education under sail;  
Whereas since its founding in 1973, ASTA has promoted these goals through— 
(1)support of character building experiences aboard traditionally rigged sail training vessels;  
(2)a program of scholarship funds supporting such experiences;  
(3)a long history of tall ship races, rallies, and maritime festivals dating back as far as 1976;  
(4)the Tall Ships Challenge series of races and maritime festivals which—
(A)have been conducted each year since 2001;
(B)have reached an aggregate audience to date of some 8,000,000 spectators;
(C)have had a cumulative economic impact of over $400,000,000 for over 30 host communities; and
(D)involve sail training vessels, trainees, and crews from all the coasts of the United States and around the world;   
(5)support of its membership of more than 200 sail training vessels, embracing barks, barques, barkentines, brigantines, brigs, schooners, sloops, and full-rigged ships, which carry the flags of the United States, Canada, and many other nations and have brought life changing adventures to thousands and thousands of young trainees;  
(6)a series of more than 30 annual sail training conferences to date, conducted in numerous cities throughout the United States and Canada and embracing the Safety Under Sail Forum and the Education Under Sail Forum;  
(7)extensive collaboration with the United States Coast Guard and with the premier sail training vessel of the United States, the square-rigged barque USCGC Eagle;  
(8)publication of Sail Tall Ships, a periodic directory of sail training opportunities; and  
(9)supporting the enactment of the Sailing Schools Vessel Act of 1982, Public Law 97–322, on October 15, 1982;  
Whereas ASTA has ably represented the United States as its national sail training organization as a founding member of Sail Training International, the recognized international body for the promotion of sail training, which itself carries forward a series of international races amongst square-rigged and other traditionally rigged vessels reaching back as far as the 1950s; and  
Whereas ASTA and Sail Training International are collaborating with port partners around the Atlantic Ocean to produce Tall Ships Atlantic Challenge 2009, an international fleet of sail training vessels originating in Europe, voyaging to North America, and returning to Europe: Now, therefore, be it  

That the House of Representatives— 
(1)commends the American Sail Training Association for its advancement of character building experiences for youth at sea in traditionally rigged sailing vessels and its advancement of the finest traditions of the sea; and 
(2)commends the American Sail Training Association as the national sail training association of the United States, representing the sail training community of the United States in the international forum.  
 
Lorraine C. Miller,Clerk.
